DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 2, “a sensor is operable” should be changed to --a sensor operable--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, 16, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the light source" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the amendment to current line 6, would need to be amended again to “the light source” as long as the limitation is referring to the light source referenced in line 5.  
Claim 14 recites the limitation “the at least two plates of the guide member further comprise a first plate” in lines 2-3. It is unclear since the specification refers to only two plates (412a and 412b) what is being referred to with this “further comprising a first plate, since it is written as if it is additional to a first set of two plates. Examiner suggests applicant amend by deleting the word “further” from the claim. 
Claim 16 recites the limitation “the at least two plates of the guide member further comprises a second plate” in line 2. It is unclear since the specification refers to only two plates (412a and 412b) what is being referred to with this “further comprising a second plate, since it is written as if it is additional to a first set of two plates. Examiner suggests applicant amend by deleting the word “further” from the claim.
Claim 28 is rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 16, 22-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (KR 20160098791, machine translation attached) in view of Rotharmel et al. (US 5934019).
Regarding claim 1, Choe discloses an adhesive-type insect trap (at least Fig. 5) comprising: a main body (100) having an adhesive sheet insertion hole (Fig. 5 shows insertion hole formed at the edge); a light source mount (Fig. 5 shows mount for light (200)) disposed on the main body; and a cover (500) detachably attached to the main body and having a through-hole (510) formed in at least a portion thereof, an adhesive sheet (300) comprising a flypaper piece (Fig. 5 where (300) points to) and a sheet (Fig. 5, sheet of (310)), wherein the main body comprises; a guide unit (110) guiding the adhesive sheet (300); wherein the guide unit comprises at least two guide members (paragraph [0025] of machine translation disclose (110) formed on both sides, Fig. 5, shows one side of the multiple guide members (110)), the at least two guide members being disposed on opposite surfaces of the main body with respect to the adhesive sheet, respectively, (paragraph [0025] of machine translation disclose (110) formed on both sides), and wherein the main body further comprises a stopper unit (140) stopping movement of the adhesive sheet guided into the main body.
Choe does not explicitly disclose wherein a guide member of the at least two guide members comprising at least two plates having different heights from a main body bottom. 
Rotharmel et al. teaches a guide member comprising at least two plates having different heights from a main body bottom (for example Fig. 4, plates 60A-E relative to a bottom depending on an orientation of the guide member). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide member of Choe with at least two plates having different heights from a main body bottom as taught by Rotharmel et al. in order to allow more efficient gripping to retain the adhesive sheet in a desired position.  
Regarding claim 14, Choe as modified by Rotharmel et al. teaches (references to Rotharmel et al.) wherein the at least two plates of the guide member further comprise a first plate arranged adjacent to the adhesive sheet insertion hole and the first plate has a greatest height relative to the main body bottom (Fig. 4 shows plate (60E) with the greatest height relative to the main body bottom). 
Regarding claim 16, Choe as modified by Rotharmel et al. teaches (references to Rotharmel et al.) wherein the at least two plates of the guide member further comprises: a second plate having a lowest height relative to the main body bottom (any one of (60A)-(60C) show a height lower than the first plate (60E)); and a slanted portion ((60D) has a slanted position between plate (60E) and any one of (60A)-(60C)) disposed between the first and second plates, the slanted portion having an inclination having an angle formed relative to the main body bottom ((60D) also includes an angle formed relative to the main body bottom).
Regarding claim 22, Choe as modified by Rotharmel et al. teaches (references to Choe) wherein the cover comprises at least one cover protrusion formed on a rear surface of the cover to prevent the adhesive sheet from being bent (Fig. 5 shows a protrusion (520) from the rear surface of the cover).
Regarding claim 23, Choe as modified by Rotharmel et al. teaches (references to Choe) wherein the cover protrusion (520) comprises a section having an area gradually decreasing in a direction extending from the cover to the main body bottom (Fig. 5, (520) is gradually decreasing towards (400)). 
Regarding claim 24, Choe as modified by Rotharmel et al. teaches (references to Choe) wherein a region of the cover protrusion having the smallest cross-sectional area is disposed at a distal end of the cover protrusion closer toward the main body bottom than the cover (Fig. 5, the tip end of (520) is closer to (400)).
Regarding claim 28, Choe as modified by Rotharmel et al. teaches (references to Rotharmel et al.) wherein the guide member further comprises an end wall ((60A) and (60B)) disposed in a width direction of the second plate to stop movement of the adhesive sheet and extending from the main body bottom. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (KR 20160098791, machine translation attached) in view of Rotharmel et al. (US 5934019) and further in view of Lau (US 2006/0053683).
Regarding claim 10, Choe as modified by Rotharmel et al. does not explicitly teach the trap further comprising a sensor is operable to detect: at least one of kind of insects trapped on the adhesive sheet, an area of the adhesive sheet trapping insects, brightness of the adhesive sheet, an ambient temperature of the light source, intensity of light emitted from a light source, ambient illuminance of the insect trap, insertion of the adhesive sheet into the insect trap, attachment of the cover to the insect trap, or a combination thereof.  
Lau teaches an insect trap comprising a sensor detecting: ambient illuminance of the insect trap (paragraph [0015] teaches an ambient light sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Choe modified by Rotharmel et al. with a sensor detecting ambient illumination as taught by Lau in order to allow for automated operation of the device (paragraph [0015]). 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (KR 20160098791, machine translation attached) in view of Rotharmel et al. (US 5934019) and further in view of Lu (CN 203897100, machine translation attached).
Regarding claim 18, Choe as modified by Rotharmel et al. teaches wherein the stopper unit comprises a tongue portion (Fig. 5, (140)) being slanted in a direction in which the adhesive sheet insertion hole is disposed (Fig. 5). 
Choe as modified by Rotharmel et al. does not explicitly teach wherein the stopper unit comprises a stopper plate. 
Lu teaches a stopper unit comprises a stopper plate (Fig. 6, plate of (72) connected to a top tongue portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Choe modified by Rotharmel et al. with a stopper unit that comprises a stopper plate as taught by Lu in order to allow adhesive sheets of various thickness to fit through.  
Regarding claim 19, Choe as modified by Rotharmel et al. and Lu teaches (references to Lu) wherein the tongue portion comprises a curve shape in the direction in which the adhesive sheet insertion hole is disposed (see Fig. 6). 
Choe as modified by Rotharmel et al. and Lu does not explicitly teach wherein the tongue portion comprises a convexly round shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curve of Choe modified by Rotharmel et al. and Lu with a convexly round shape depending on a size and/or shape of the adhesive sheet in order to allow fitting of the sheet in the stopper unit.  
Regarding claim 20, Choe as modified by Rotharmel et al. and Lu teaches wherein the adhesive sheet is guided to a space between the stopper plate and a main body bottom along a slanted surface of the tongue portion slanted in the direction in which the adhesive sheet insertion hole is disposed (Choe: Fig. 5 and/or Lu: Fig. 6). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (KR 20160098791, machine translation attached) in view of Rotharmel et al. (US 5934019) and further in view of Gilbert (US 2014/0259878).
Regarding claim 25, Choe as modified by Rotharmel et al. does not explicitly teach wherein the cover comprises a through-hole blocking film blocking at least a portion of the through-hole, the through-hole blocking film comprising a region concavely depressed towards an interior of the cover, and the cover protrusion is disposed in the region of the through-hole blocking film concavely depressed towards the interior of the cover. 
Gilbert teaches a cover (Fig. 2) comprises a through-hole blocking film (Fig. 2 for (39) and/or (40) and/or Fig. 9) blocking at least a portion of the through-hole (Fig. 6 shows an angle in which (39) and/or (40) and/or V-shape members blocking a view of holes), the through-hole blocking film comprising a region concavely depressed towards an interior of the cover (Fig. 4 shows V-shape members), and the cover protrusion (Fig. 9 shows (73)) is disposed in the region of the through-hole blocking film concavely depressed towards the interior of the cover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Choe modified by Rotharmel et al. with a cover that comprises a through-hole blocking film blocking at least a portion of the through-hole, the through-hole blocking film comprising a region concavely depressed towards an interior of the cover, and the cover protrusion is disposed in the region of the through-hole blocking film concavely depressed towards the interior of the cover as taught by Gilbert in order to allow retention of additional accessories. 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (KR 20160098791, machine translation attached) in view of Brown et al. (US 2007/0124987) and further in view of Rotharmel et al. (US 5934019).
Regarding claim 48, Choe discloses an adhesive-type insect trap (at least Fig. 5) comprising: a main body (100) having an adhesive sheet insertion hole (Fig. 5 shows insertion hole formed at the edge); a light source mount (Fig. 5 shows mount for light (200)) disposed on the main body; and a cover (500) detachably attached to the main body and having a through-hole (510) formed in at least a portion thereof, an adhesive sheet (300) comprising a flypaper piece (Fig. 5 where (300) points to) and a sheet (Fig. 5, sheet of (310)), wherein the main body comprises a guide unit (110) guiding the adhesive sheet (300); wherein the guide unit comprises two or more guide members (paragraph [0025] of machine translation disclose (110) formed on both sides, Fig. 5, shows one side of the multiple guide members (110)), the two or more guide members being disposed on opposite surfaces of the main body with respect to the adhesive sheet, respectively, (paragraph [0025] of machine translation disclose (110) formed on both sides), and wherein the main body further comprises a stopper unit (140) stopping movement of the adhesive sheet guided into the main body.
Choe does not explicitly disclose a sensor for detecting intensity of light emitted from a light source, and a guide member of the two or more guide members including at least two plates having different heights from a main body bottom. 
Brown et al. teaches a trap comprising a sensor for detecting intensity of light emitted from a light source (paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Choe with a sensor for detecting intensity of light emitted from a light source as taught by Brown et al. in order to control the intensity of light at a desired level for optimal operation of the device.   
Rotharmel et al. teaches a guide member including at least two plates having different heights from a main body bottom (for example Fig. 4, plates 60A-E relative to a bottom depending on an orientation of the guide member). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide member of Choe modified by Brown et al. with at least two plates having different heights from a main body bottom as taught by Rotharmel et al. in order to allow more efficient gripping to retain the adhesive sheet in a desired position. 
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1 and 48, Applicant argued that Choe only discloses a guide rail on one side of the body (100), not at least two guide members. Additionally, applicant argued that Rotharmel et al. does not teach a guide member comprising at least two plates having different heights from a main body bottom. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Choe with Rotharmel et al. as proposed. 
The examiner respectfully disagrees. With respect to applicant’s first argument, Choe discloses in paragraph [0025] of the machine translation that (110) formed on both sides, i.e. there are at least two guide members. Therefore, the prior art reference Choe meets this limitation. 
With respect to the Rotharmel et al. argument, Rotharmel et al. teaches guide members that include multi-angled portions which combined read on the current limitations of “at least two plates having different heights from the main body bottom”. Therefore, Rotharmel et al. meets this limitation.  
Regarding applicant’s argument that the remaining dependent claims are patentable for the same reasons as claim 1, claims 10, 14, 16, 18-20, 22-25, and 28 remain rejected for depending upon a rejected claim as set forth above.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Studer et al. (US 2012/0005947) teaches an adhesive-type insect trap.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643